Title: From Thomas Jefferson to William Eustis, 25 June 1805
From: Jefferson, Thomas
To: Eustis, William


                  
                     Dear Sir 
                     
                     Washington June 25. 05.
                  
                  Your two favors of the 2d. & 10th. inst. have been duly recieved. with respect to mr Avery, as he was to obtain the testimonies of his character in the Eastern states, & was himself in the same place with Genl. Hull in whose gift the office of Marshal for Michigan was, I left him to satisfy General Hull, himself on that point, & thought it best to add no bias by expressing any wish of mine to the General. I therefore did not write to him on the subject.—I believe, with you, that the Boston maneuvre, has secured the death of federalism at the end of the present year. the steady progression of public opinion, aided by the number of candid persons who had voted with them this year, but will be displeased with this measure, cannot fail to join Massachusets to her sister-states at the first election. the arrangement you suggested in your letter of the 10th. could not be adopted, because a prior one had been initiated. the person appointed is very distant & will not be here till Autumn. within a month from this time our annual recess will take place, for the months of Aug. & Sep. I have the pleasure to inform you that one of Capt. Lewis’s barges, returned to St. Louis brings us certain information from him. he wintered with the Mandanes, 1609. miles up the Missouri, Lat. 47. Long. 101.° with some additional minutes to both numbers, as well, and peculiarly cherished by all the Indian nations. he has sent in his barge 45. deputies from 6. of the principal nations in that quarter, who will be joined at St. Louis by those of 3. or 4. nations between the Missouri & Missisipi, and will come on here. whether before our departure or after our return we do not yet know. we shall endeavor to get them to go on as far North as Boston, being desirous of impressing them correctly as to our strength & resources. this with kind usage, and a commerce advantageous to them, & not losing to us, will better secure their & our peace & friendship than an army of thousands.
                  I recieve with due sentiments of thankfulness the invitations of my Eastern friends to visit that portion of our country. the expected visit from the deputations of so many distant nations of Indians, provisional arrangements with Spain in lieu of the permanent ones proposed, in which we are not likely to concur, the presence of English & French fleets in the American seas, which will probably visit & perplex our harbors during the hurricane season will not permit me to be so far from the seat of government this summer. add to this that should I ever be able to make the visit it would probably be more generally agreeable, when there shall be less division of public sentiment than at present among you.
                  Accept my friendly salutations, & assurances of great esteem & respect
                  
                     Th: Jefferson 
                     
                  
               